UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedFebruary 28, 2015 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from[] to[] Commission file number000-54253 Falconridge Oil Technologies Corp. (Exact name of registrant as specified in its charter) Nevada 20-0266164 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 17-120 West Beaver Creek Rd., Richmond Hill, Ontario, Canada L4B 1L2 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(905) 771-6551 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange On Which Registered N/A N/A Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.001 par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesoNox Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the last 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-K (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso Nox The aggregate market value of Common Stock held by non-affiliates of the Registrant on August 31, 2013 was $Nil based on a $Nil average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. Indicate the number of shares outstanding of each of the registrant’s classes of common stock as of the latest practicable date. 53,998,116 common shares as of June 8, 2015. DOCUMENTS INCORPORATED BY REFERENCE None. TABLE OF CONTENTS Item 1. Business 3 Item 1A. Risk Factors 16 Item 1B. Unresolved Staff Comments 23 Item 2. Properties 23 Item 3. Legal Proceedings 23 Item 4. Mine Safety Disclosures 23 Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 23 Item 6. Selected Financial Data 25 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 25 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 33 Item 8. Financial Statements and Supplementary Data 34 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 58 Item 9A. Controls and Procedures 58 Item 9B. Other Information 59 Item 10. Directors, Executive Officers and Corporate Governance 60 Item 11. Executive Compensation 64 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 68 Item 13. Certain Relationships and Related Transactions, and Director Independence 69 Item 14. Principal Accounting Fees and Services 70 Item 15. Exhibits, Financial Statement Schedules 71 2 Item 1. Business FORWARD LOOKING STATEMENTS This annual report contains certain forward-looking statements. All statements other than statements of historical fact are “forward-looking statements” for purposes of these provisions, including any projections of earnings, revenues, or other financial items; any statements of the plans, strategies, and objectives of management for future operation; any statements concerning proposed new products, services, or developments; any statements regarding future economic conditions or performance; statements of belief; and any statement of assumptions underlying any of the foregoing. Such forward-looking statements are subject to inherent risks and uncertainties, and actual results could differ materially from those anticipated by the forward-looking statements. These forward-looking statements involve significant risks and uncertainties, including, but not limited to, the following: competition, promotional costs and the risk of declining revenues. Our actual results could differ materially from those anticipated in such forward-looking statements as a result of a number of factors. These forward-looking statements are made as of the date of this filing, and we assume no obligation to update such forward-looking statements. The following discusses our financial condition and results of operations based upon our audited financial statements which have been prepared in conformity with accounting principles generally accepted in the United States. It should be read in conjunction with our financial statements and the notes thereto included elsewhere herein. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our consolidated financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. In this annual report, unless otherwise specified, all dollar amounts are expressed in United States Dollars (US$) and all references to “common shares” refer to the common shares in our capital stock. As used in this quarterly report, the terms “we”, “us”, “our” and “our company” mean Falconridge Oil Technologies Corp., and our wholly owned subsidiary, Falconridge Oil Ltd. an Ontario, Canada corporation, unless otherwise indicated. Corporate Background We were incorporated on May 30, 2007 under the name Ameriwest Minerals Corp. On December 23, 2010, we changed our name to Ameriwest Petroleum Corp. by way of a merger with our wholly-owned subsidiary Ameriwest Petroleum, which was formed solely for the change of name. We were an exploration stage corporation. Our company carried out the first phase of exploration on the Key 1-4 Mineral Claims, SW Goldfield Hills Area, Esmeralda County, Nevada, USA. The results of Phase I were not promising and management determined it was in the best interests of the shareholders to abandon the property and we allowed the claim to lapse in September 2009. On November 4, 2009, our company signed a letter of intent with Suntech Energy of British Columbia to establish the basic terms to be used in a future asset purchase between our company and Suntech Energy. The Agreement was to become effective on or before March 31, 2010. The letter of intent expired without having concluded the Agreement. On November 13, 2009, our company purchased a bioreactor pod to use in a test process. As of November 30, 2010, our company had not been able to take possession and implement the testing of the bioreactor pod due to legal problems the manufacturer was experiencing. Our company therefore felt it was appropriate to write off the asset during the period ended November 30, 2010. 3 On June 20, 2013, we entered into letter of intent for a share exchange transaction and acquisition with Falconridge Ontario and its shareholders. Pursuant to the terms of the agreement, we have agreed to acquire all 100 issued and outstanding shares of Falconridge Ontario’s common stock in exchange for the issuance by our company of 29,250,000 shares of our common stock to the shareholders of Falconridge Ontario. Effective July 2, 2013, in accordance with approval from the Financial Industry Regulatory Authority (“FINRA”), our company changed our name from “Ameriwest Petroleum Corp.” to “Falconridge Oil Technologies Corp.” by way of a merger with our wholly-owned subsidiary Falconridge Oil Technologies Corp., which was formed solely for the change of name. The name change became effective with the OTCQB at the opening of trading on July 2, 2013 under the symbol “FROT”. On July 2, 2013, our stock symbol changed from “AWSS” to “FROT” to better reflect the new name of our company. On August 2, 2013, we entered into a share exchange agreement with Falconridge Ontario and its shareholders. Pursuant to the terms of the share exchange agreement, we agreed to acquire all 100 issued and outstanding shares of Falconridge Ontario’s common stock in exchange for the issuance by our company of 29,250,000 shares of our common stock to the shareholders of Falconridge Ontario. Further, pursuant to the share exchange agreement, we are required to: (a) provide to Falconridge Ontario a financing of debt or equity for $1,100,000, which is to close no later than 150 days from the closing of the share exchange and on mutually agreeable terms; (b) complete a private placement of an aggregate of $400,000 at $1.50 per share (for the purposes of furthering the business of Falconridge Ontario); and (c) complete an equity financing, using our commercially best efforts, of up to $6,000,000 for 4,000,000 units at a price of no less than $1.50 per unit. Each unit will consist of one common share in our capital stock and one-half of one whole warrant (each one whole warrant, a “Financing Warrant”). Each Financing Warrant shall be exercisable into one share of our common stock at a price of no less than $3.00 per share for a period of 24 months from the date of issuance of the Financing Warrants. As a term to the equity financing, any party, who is successful in raising funds, with respect to the equity financing, from a private investor shall earn a cash commission of 7% and a commission of 5% payable in warrants (each, a “Commission Warrant”). Each Commission Warrant shall have the same terms as the Financing Warrants. If we are unable to complete the equity financing, then we may offer to Falconridge Ontario to complete a financing of up to $6,000,000 that may include debt, preferred shares of our company or a combination of the foregoing. We may be unable to secure any debt or equity financing on terms acceptable to us, or at all, at the time when we need such funding. Additionally, although we agreed to complete the above financings, where we are unable to complete any of the financings in the agreement, there will not be any real consequences on the parties of the agreement. The value of the agreement to provide such financings is the use commercially best efforts to fulfill the financings and demonstrating the need for financings to occur for our business to be successful. On August 2, 2013, we closed the share exchange by issuing the required 29,250,000 common shares to the shareholders of Falconridge Ontario. As a result of the share exchange, Falconridge Ontario is now the wholly-owned subsidiary of our company. Concurrently, and as a condition to closing the share exchange agreement, Mr. Muran cancelled 18,000,000 shares of our common stock. He received no consideration for the cancellation of his stock. 4 In connection with the share exchange agreement, we adopted a stock option plan on August 2, 2013 to issue options to purchase up to 10% of the issued and outstanding of our capital stock when the share exchange closed, being 4,875,000 shares, to our board members and management, at an exercise price of $1.50 per share or higher. When the options are granted, they vest quarterly over two years from the date of grant and shall expire 24 months from vesting. There have been no options granted pursuant to the plan as of the date of this Annual Report. Additionally, effective August 2, 2013, we changed our fiscal year end to February 28 and William J. Muran resigned as president, treasurer, principal financial officer, principal executive officer, and principal accounting officer of our company. Concurrently, Mark Pellicane was appointed as a director, president and chief financial officer and Alfred Vincent Morra was appointed as a director, treasurer and chief financial officer of our company. As a result of the closing of the share exchange agreement with Falconridge Ontario, Falconridge Ontario has become our wholly-owned subsidiary and we now carry on business in the Province of Ontario, Canada.Our company has generated only some revenue. Effective January 22, 2014, we entered into a private placement agreement with one person, pursuant to which we issued 266,667 common shares in our capital stock at a purchase price of $1.50 per share, for total proceeds of $400,000, pursuant to the share exchange agreement. On February 7, 2014, our company removed William Muran as our corporate secretary. As a result of his removal, Mr. Muran will no longer be an agent (or have signing authority on behalf) of our company. Concurrently, our company appointed Alfred V. Morra as corporate secretary. Mr. Morra has served as our chief financial officer and a director of our company since August 2, 2013. On March 12, 2014, we appointed Carl Meaney as a member of our company’s board of directors. On October 15, 2014, we entered into an agreement with LiveCall Investor Relations Company. Pursuant to this agreement, LiveCall is to provide us with investor relation services for a term of three months.In exchange for these services provided by LiveCall, we are to compensate LiveCall with an initial non-refundable fee of $7,500 and $2,500 per month. The term of this agreement will be automatically extended on a monthly basis after the term of three months unless 30 days of written notice is given by either party. As of the date of this Annual report, the LiveCall continues to provide services to our company. Effective January 23, 2015, Mr. William Muran resigned as a Director of our company. Mr. Muran’s resignation was not the result of any disagreements with our company regarding our operations, policies, practices or otherwise. Our board of directors now consists of Mark Pellicane, Al Morra and Carl Meaney. On February 20, 2015, we filed a Certificate of Amendment with the Nevada Secretary of State to create450,000,000 shares of preferred stock, par value $0.001.The Certificate of Amendment will be effective with the Nevada Secretary of State on February 23, 2015. On February 20, 2015, we filed a Certificate of Designation with the Nevada Secretary of State designating 10,000,000 shares of our preferred stock as Series A Preferred Stock, which series shall have certain designations and number thereof, powers, preferences, rights, qualifications, limitations and restrictions, in particular, it shall have the following voting rights: Each share of Series A Preferred Stock shall entitle the holder to one (1) votes for each share of Series A Preferred Stock.In any vote or action of the holders of the Series A Preferred Stock voting together as a separate class, each share of issued and outstanding Series A Preferred Stock shall entitle the holder thereof to one vote per share. The holders of Series A Preferred Stock shall vote together with the shares of Common Stock as one class. The holders of the Series A Preferred Stock shall share ratably, with the holders of common stock, in any dividends that may, from time to time may be declared by the board of directors.The holders of the Series A Preferred Stock shall rank pari passu with the holders of common stock in respect of all rights in liquidation, dissolution or winding up with all of said assets being distributed among the holders of the Series A Preferred Stock and other classes of stock ranking pari passu with the Series A Preferred Stock.The holders of the Series A Preferred Stock shall have the right to convert at any time all or any portion of the shares of Series A Preferred Stock held by such person into a number of fully paid and nonassessable shares of Common Stock equal to 1,000 (one thousand) shares of Common Stock for each 1 (one) share of Series A Preferred Stock being converted (the “Conversion Ratio”), provided that the Company has a sufficient number of authorized shares of Common Stock for such conversion 5 On April 1, 2015, our directors approved the adoption of the 2015 Stock Plan which permits our company to issue up to 4,900,000 shares of our common stock to directors, officers, employees and consultants of our company under the 2015 Stock Plan.We have issued 4,840,000 shares pursuant to this plan. Our administrative office is located at 17-120 West Beaver Creek Rd., Richmond Hill, Ontario, Canada L4B 1L2. Our fiscal year end is February 28. Business Overview We are an oil and gas technology company that specializes in identifying and accessing additional petroleum reserves that are usually left in the ground. Our value proposition is extracting new resources from wells that have been assessed as uneconomic. Most of our projects will involve depleted or low producing assets. Assets are stimulated utilizing Terra Slicing Technology (“TST”) for maximum effectiveness and productivity, essentially revitalizing the pre-existing well and establishing a flow rate with a significant percentage of its initial production. Alternatively, TST may be utilized as part of a workover project or procedure. Using the TST, our company offers operators a lower-cost alternative to drilling a new well, by accessing hydrocarbons currently in the ground within existing low or non-producing wells. Our goal is to shift the industry and social paradigm away from new drilling and towards increasing efficiency of current extraction in existing well-bores to increase recovery of oil and gas. Thus, when widely applied, TST can add significant reserves to the energy resources of the world. To date we have performed our TST services on onlytwo wells. We will finance projects involving the enhancement and stimulation of pre-existing oil and gas assets such as: · Producing well assets; · Dead wells; · Non-performing well assets; and · Low yield assets. Most projects involve depleted or low producing assets. Assets are stimulated utilizing TST technology for maximum effectiveness and productivity, essentially revitalizing the per-existing well and establishing a flow rate with a significant percentage of its initial production. Alternatively, TST may be utilized as part of a workover project or procedure. We are the exclusive agents of TST in the United Arab Emirates and the exclusive marketing principal of TST globally, with non-exclusive rights to TST in any geographical region, country, or territory that does not infringe on the territorial rights of any other exclusive arrangement for TST that does not involve us. Further, we may only implement TST in certain areas around the world where we have a revenue interest in a property for which TST is applied (e.g. a gross over-riding royalty, override, working interest, revenue share, or share in some form of the hydrocarbon extraction from the property, contract, lease, or client). Capital outlay and availability will be variable per project. Our intended business plan is to operate as an enhancement company and take a revenue interest in properties for which TST is applied as repayment as well as an interest in the form of a gross over-riding royalty on the producing asset. By applying TST, an operator will retrieve a significant portion of the well reserves still locked in the ground. 6 Our company assumes a financial risk in the process, with no capital outlay required by the asset holder or lease owner. Hence if there is no productivity, we bear the cost. To the well owner, this is a strong value proposition as we are taking an existing non-performing asset, and converting it to a cash flowing asset. The financial risk we assume is part of our capital program to oil and gas well owner/operators. We understand that many operators cannot afford EORT (enhanced oil recovery techniques) despite the fact that they have assets that could perform at higher levels. Our program is made available to selected clients only after a detailed engineering and geological review of their asset. If we are confirmed that there will be a significant increase in production, then we enter into an agreement with the operator where in return for a GORR (gross overriding royalty) we will provide all the capital necessary to apply the TST technology to their asset. We assume all the financial risk. There will be significant covenants in our agreement with our client, such as the right to audit and the right to replace the operator should we ascertain a default in the agreement. Our program is designed to ensure capital repayment from the GORR within 12 months and then a cashflow uninhibited by operational costs of the well operator for the life of the well. TST has been designed for deployment in virtually all environments and applications in the oil and gas industry. TST is designed to be applicable on land, or marine environments, and for both oil and gas well applications, in vertical or horizontal formats. In October 2011, Falconridge Ontario contracted with a third party to perform a workover of a well using TST. As payment, we received a royalty interest upon completion in February 2012. The value of the royalty interest obtained was fair valued based on our reserve report, which is deemed to be $128,990. We accounted for this royalty interest received as service revenues and capitalized the amount as oil and gas property. Falconridge performed its services on a second well in December of 2013. Our technology again proved its ability to slice into the formation with significant success. However, despite the successful demonstration of the TST’s ability the well has to date only produced a significant amount of water. Technologies and Products Overview We are the exclusive agents of TST in the United Arab Emirates and the exclusive marketing principal of TST globally, with non-exclusive rights to TST in any geographical region, country, or territory that does not infringe on the territorial rights of any other exclusive arrangement for TST that does not involve us. Further, we may only implement TST in certain areas of the world where we have a revenue interest in a property for which TST is applied (e.g. a gross over-riding royalty, override, working interest, revenue share, or share in some form of the hydrocarbon extraction from the property, contract, lease, or client). Terra Slicing: TST is the most advanced completion water jetting technology today. TST uses high pressure (5000 psi) abrasive slurry to cut two perpendicular slices, through casing and cement, and deep into the formation. Two vertical windows, each going out 6 to 15 feet, about 1 to 3 inches wide, and as vertically tall as necessary. Optionally, Terra Slicing can orient the down hole machine, inject chemical reagents, and create fractures. Terra Slicing eliminates near-well bore compaction, cleans formation and increases permeability, creates pressure drop in near-well bore zone and vertical permeability that does not exist naturally. TST is very different from shaped charge perforation because it is a cutting procedure. No explosion, or burning, or scarring, or lamination. TST is a patented oil and gas completion technology that increases production of under-performing oil and gas assets by excavation, cutting through damaged zones, increasing permeability, creating non-existent vertical permeability, avoiding damage caused by perforation, increases the drainage area, and is safer than a frac. As TST does not pressurize the formation but only uses water pressure to create a hydro slice into the formation there is no risk of a fracture or disruption to the natural water table of increase in tectonic stresses. Further, hydraulic fracturing is a contentious environmental and health issue globally resulting moratoriums and bans of the practice. In comparison, TST has not been banned in any country or criticized due to concerns over environmental or health safety concerns. 7 TST can be used in almost any situation with high risk wells and is the only tool that can work in less than 5% porosity/permeability. Additionally, TST may be utilized when there is poor pressure regime around the well bore. Conventional drilling and completion technologies cause high pressure, low permeable area to form around the well bore. Often conventional drilling and completion technologies also damage the near-well bore zone. Further, TST re-distributes stress. Conventional drilling and completion technologies cause high pressure, low permeable area to form around the well bore. Often conventional drilling and completion technologies also damage the near-well bore zone. Data Analysis: Data analysis is the first stage in applying the TST process. By examining the well data and historical performance, our engineers are able to approximate the yield and net result of the technology application. This analysis phase of the project is what our staff will use to determine the financial feasibility of the project. Safe and Proven Technology: TST is now in its GEN-3 phase utilizing advancements in metallurgy and engineering technologies to make the application that much more efficient than previous generations of TST. The technology is safe with predictable and measurable results. TST may be used predictably and safely in many oil or gas wells. Well Requirements: Most important for the applicability of TST to a well are the well logs, any data files, and production history, formation, reserve, and reservoir details. As with any project, the more knowledge the TST engineers can study, the more accurate the results. Virtually any well can be enhanced, and the TST engineers can determine if a project is viable by examining the well data and past production. The following is a comprehensive “wish list” of useful data which can be provided to enhance application of TST to a given asset. We recognize that often much of the data is unavailable, however what can be provided will assist the engineers in evaluating a target property. A. Geological / Geophysical: 1. Rock type, rock analysis, sample of rock for destructive testing is desirable. 2. Hydrocarbon analysis, including viscosity, sour chemicals, scale, asphaltenes, paraffins. 3. Water analysis, including specific conductivity and mineral, salt and trace metals content. 4. Every and all logs run on well, at any point in time in history of well, including electric / resistivity (DIL), neutron porosity/density (CDNL), mud, oxygen, sonic, computer log, etc. 5. Temperature of target interval(s), but a temperature log is helpful. 6. Isopach map or other contour map or other seismic data interpretation (top and bottom). 7. Porosity stress matrix or tectonic stress data. 8. Initial and current reservoir pressure. B. Engineering: Drilling: 1. Drilling / daily reports or drilling summary. 2. Bit type(s), size, speed, bore hole characteristics. 8 3. Composition, pressure balance, pH, weight, working muds / fluids / chemicals used, etc. 4. MWD data if available. 5. LWD data if available. 6. Deviation – slope and orientation of target interval. Cased Hole: 1. Casing type, size, grade, centralizers, etc. 2. CCL (we do not like to slot through joints and this will tell us where they are). 3. Cement type, amount, mix, cement bond log if available. Open Hole: 1. Rock stability analysis if any. 2. Casing liner, gravel pack type, size, grade, centralizers, if any. Completion: 1. Treatment reports – type of treatment – perforation, stimulation details – shot, acid, frac etc. 2. Frac report details – quantities and compositions of materials, rates, pressures, times, etc. 3. Flow testing or other testing – all results, methods of testing, esp. testing by stages, if any. 4. Reports for 1 – 3 (Completion) for all subsequent re-works or re-stimulation efforts. 5. Down-hole Logistics. 6. Down-hole production equipment and surface production equipment. 7. Well-bore diagram. C. Production Drilling: 1. All records for rates, pressures – all fluids (including gases), on daily or weekly basis, if possible. 2. Balancing and/or overproduction status that occurred at any time. D. Independent Analysis 1. Any independent calculations – drainage radius, gross/net pay thickness, pay/acre. 2. Independent reservoir analysis or model if available, including initial reservoir pressure, skin factor, permeability, in-place hydrocarbons, drainage area, etc. 3. Any other notable geological / geophysical, engineering, or operational details. 4. Any decline rate analysis, by stage if possible, and not by commingled production. 5. Any previous life projections or analysis, by material balance or decline curve. 6. Reserve to production ratio or analysis. 7. All analysis to include calculations, please. Centrator We use a device called a centrator to orient the tool according to any depth, vector, or angle. TST is very accurate and reliable. The centrator ensures the cut is perpendicular to the maximum stresses of the porosity matrix. 9 Chemical Slot Expansion At this point in the procedure, permeability is already 15 to 20 times higher than before. Now, we can insert chemistry directly into the window cavities if necessary, to further increase permeability. Note – we only use slurry and chemicals that are absolutely safe for the wells geology. Risks and Costs Risks of failing to cut are minimal, even for multiple casings and cement, as the equipment is designed for deep cuts. Cutting and orientation ability can be demonstrated on the surface prior to starting the job. Depending on size, depth, number of terra-slices, and complexity of the job, costs are variable. However, we provide an economic model outlining the cost benefits analysis. Risk and cost can be reduced further by consulting with our experienced engineering and geological team. What we do: 1. We start with an existing oil and gas asset. 2. TST cuts away several tons of rock in two directions in the wells performance or “pay” zone(s). When we do this, we remove the compression around the well-bore, and move it to the tips of the slots. 3. We can then insert chemistry to clean the near-well-bore zone to ensure maximum productivity (optional). 4. Permeability at the lateral sides of these windows increases to 15 times what exists in nature. Permeability at the tips goes to zero. 5. What the well becomes is a new structure that is not a 5½ inch radius any more, but a radius between 10 and 20 feet wide in the target interval. 6. Manage and refinance assets. 7. Purchase additional assets and repeat the process. 8. Capital at risk secured by assets and production. This allows the well to access reserves far beyond what was previously accessible. An oil and gas project’s low production goes way up. A dead well becomes revived. We can enhance productivity, increase revenue, and extend the life of current oil and gas assets. Terra-Seal: The Terra-Seal machine is the only down-hole tool that can be per-programmed to control itself at down-hole point of engagement and not at surface, including azimuth orientation. This is a big advantage over competing technologies. Terra-Seal is a patented abrasive jet cutting completion process to cut smoothly through casing with high-pressure slurry (up to four or more casings). Terra-Seal is designed to excavate vertical windows in the cement and deep into near well-bore rock in two 180o-phased directions (up to four sets). The application of Terra-Seal is ideal in any cement squeeze repair of bad casing; new well completion; secondary recovery of oil or gas production from depleted zones; or where previous completion or fracturing was unstable or ineffective; any open-hole or cased wells that have low permeability, low porosity, high pressure, near-well-bore damage, or other production problems; can be run in vertical or horizontal wells; also to improve water-cut and increase production. 10 Benchmarking: · Reservoir engineering, numerical modeling, completion engineering design, economic evaluation, casing/rock analysis. · Cut dimensions are calibrated beforehand. · Real-time digital monitoring provided. · Orientation tool field-tested, high accuracy. · Confirm final measurements with cutting returns and DHV or well test logging. Markets and Market Penetration Market Size Currently there are numerous assets available for acquisition in the North American market. These are represented by oil and gas brokers, agents, and regional land men. Assets are opportunistic and constantly coming on and off the market. Many acquisitions are by closed bid through agents and brokers of the property / leases. There are an abundance of properties available through local oil and gas brokers, land men. General information may be reviewed for many of the assets for a preliminary evaluation of TST feasibility and implementation. Detailed analysis and in-house engineering due diligence may only be accomplished once proof of funds is provided. For the purposes of our business, asset availability is plentiful and we are able to evaluate the assets prior to any financial commitment. Market Segments and Competitive Landscape Our business is directed at formerly producing oil and gas projects that have potential for sole or joint venture enhancement using TST. Financial feasibility is key. We will not work in a completely depleted reservoir or one with a 95% water cut as the financial viability would make the project unfeasible. TST performance is exceptionally significant in assets with tight formations, high pressure, and low permeability, where standard stimulation and enhancement procedures would show minimal results. Given the current state of the market, we will give preference to oil assets over gas assets. However we will review all types of assets on a case by case basis. There currently are several different methods of enhanced oil recovery including steam flood and water flood injection and hydraulic fracturing. The total undeveloped US domestic oil resources still in the ground total more than 1 trillion barrels (160 km3), most of it remaining unrecoverable. The Department of Energy estimates that if the enhanced oil recovery potential were to be fully realized, state and local treasuries would gain $280 billion in revenues from future royalties, severance taxes, and state income taxes on oil production, aside from other economic benefits. Product Marketing and Communications Our company has developed contractual relationships globally in the course of our usual business for deployment of its technology, specifically in UAE, and Egypt, and is exploring further relationships in Oman and Brazil, and is further open to deployment globally. Our company’s marketing strategy is focused on identifying market opportunities and customer needs and marketing communications to build awareness within market segments. We expect that marketing communications will encompass trade shows addressing oil and gas extraction. 11 Material Contracts On February 17, 2011, Falconridge Ontario entered into an agreement with Meadowbank Asset Management Inc. Pursuant to this agreement, Meadowbank will attempt to source properties for the implementation of our technology. As a term to the agreement, Falconridge Ontario agreed to remunerate Meadowbank where: 1. Falconridge Ontario is required to finance the technology implementation, then Meadowbank will be entitled to 10% of total gross revenue earned by Falconridge from the establishment of relationships and target from Meadowbank after initial expenses of enhancement or implementation are recovered from the property; or 2. Falconridge Ontario is not required to finance the technology implementation, then Meadowbank will be entitled to: a. 20% of total gross revenue earned by Falconridge from the establishment of relationships and target from Meadowbank; and b. 10% of any up-front fees charged for the implementation of the technology. In October 2011, we contracted with a third party to perform a workover of a well using TST. As payment, we received a royalty interest upon completion in February 2012. The value of the royalty interest obtained was fair valued based on our reserve report, which is deemed to be $128,990. We accounted for this royalty interest received as service revenues and capitalized the amount as oil and gas property. On October 1, 2012, we entered into a licensing agreement with HydroSlotter Corporation of Canada (“HSC”). Pursuant to this agreement, we became the exclusive marketing agent for TST from HSC in the United Arb Emirates. Additionally, we are the exclusive marketing principal throughout the world of TST in any region that HSC does not already have exclusive arrangements for. In consideration of these rights, we paid a fee to HSC. After a term of 14 months, this agreement was to terminate with 30 days of advance notice.As of December 1, 2013, this agreement was renewed by mutual consent and signature by both parties and continues on a year to year basis as neither party received notice of termination of this agreement. Pursuant to the agreement, this agreement was renewed for another year until December 31, 2015. Placement Agent On December 10, 2014, we entered into a placement agent agreement with Empire State Financial, Inc. (“Empire”), whereupon Empire will be our non-exclusive agent in equity financings on a best efforts basis in exchange we will be compensating Empire with: a. 8% of any related aggregate financing closing payable in cash; and b. 4% of any related aggregate financing closing payable in common shares of our company. On January 14, 2015, we entered into a placement agent agreement with Almorli Advisors Inc., whereupon Almorli Advisors will be our non-exclusive agent in equity financings on a best efforts basis in exchange we will be compensating Almorli Advisors with a cash fee of 8% of the total capital provided to our company. Loan Agreement with Quezon Group, LLC On December 29, 2014, we issued a convertible note to Quezon Group LLC.Pursuant to the note issuance, Quezon Group loaned our company an aggregate of $25,000.In exchange, we issued a promissory note in an aggregate of $25,000 plus 10% interest per annum due on December 28, 2015.The promissory note issued by us is convertible into common shares of our company at a deemed conversion price of the closing price per share of our common shares on the OTCQB on the day notice is given by Quezon Group. 12 Loan Agreement with Dutchess Capital Management, II, LLC On January 25, 2015, we entered into a letter of intent with Dutchess Capital Management, II, LLC. Pursuant to the letter of intent, Dutchess Capital would enter into an agreement on completion of due diligence to provide an equity line of $25,000,000 over 36 months after a registration statement of our company is effective to register our common shares to be purchased by Dutchess at a price of 95% of the lowest daily volume weighted average price the five consecutive trading days immediately before the drawdown by us that is to be drawn down at our option at either a maximum of either: 1. $250,000; or 2. 200% of the average daily dollar volume using the three trading days prior to the drawdown date. We compensated Dutchess for entering into the letter of intent and for completing due diligence with $15,000 to be paid in restricted common shares of our company priced at 33% of the lowest volume weight average price with the last 10 days upon execution of the letter of intent. As of January 27, 2015, we issued 113,949 of our common shares to Dutchess at a fair value price of $0.44 per common share pursuant to Rule 506 of Regulation D of the Securities Act of 1933 on the basis that they represented to our company that they were an “accredited investor” as such term is defined in Rule 501(a) of Regulation D. On completion of due diligence by Dutchess, our company exercised its discretion to not enter into a definitive agreement with Dutchess at this time. Loan Agreement with Union Capital, LLC On February 3, 2015, we entered into a securities purchase agreement with Union Capital, LLC, pursuant to which Union Capital agreed to provide our company with an aggregate investment of $52,500 in consideration of our issuance of a convertible promissory note.On February 17, 2015, Union Capital funded an aggregate investment of $52,500 to us pursuant to our agreement.Therefore, we issued Union Capital a convertible promissory note with 8% interest commencing February 3, 2015 and due February 3, 2016 and convertible into common shares on a cashless basis at a price equal to 65% of the average of the two lowest bids on the 20 trading days before a notice to convert. Loan Agreement with LG Capital Funding, LLC We entered into a securities purchase agreement dated as of February 11, 2015 with LG Capital Funding, LLC, pursuant to which LG Capital agreed to provide our company with an aggregate investment of $78,750 in consideration of our issuance of convertible promissory notes. On February 17, 2015, LG Capital funded an aggregate investment of $78,750 to us.Therefore, we issued LG Capital a convertible promissory note with 8% interest commencing February 11, 2015 and due February 11, 2016 and convertible into common shares on a cashless basis at a price equal to 65% of the average of the two lowest bids on the 20 trading days before a notice to convert. Loan Agreement with Adar Bays, LLC We entered into a securities purchase agreement dated as of February 3, 2015 with Adar Bays, LLC, pursuant to which Adar Bays agreed to provide our company with an aggregate investment of $52,500 in consideration of our issuance of convertible promissory notes. On February 19, 2015, Adar Bays funded an aggregate investment of $52,500 to us.Therefore, we issued Adar Bays a convertible promissory note with 8% interest commencing February 3, 2015 and due February 3, 2016 and convertible into common shares on a cashless basis at a price equal to 65% of the average of the two lowest bids on the 20 trading days before a notice to convert. 13 Loan Agreement with Iconic Holdings, LLC We entered into a securities purchase agreement dated February 17, 2015 with Iconic Holdings, LLC, pursuant to which Iconic Holdings agreed to provide our company with an aggregate investment of $165,000 and up to $550,000 in consideration of our issuance of convertible promissory notes and common share purchase warrants. On February 20, 2015, Iconic Holdings funded an aggregate investment of $100,000 to us.Therefore, we issued Iconic Holdings a convertible promissory note with 10% interest due February 17, 2016 and convertible into common shares on a cashless basis at a price of the lower of 60% of the average of the lowest bids on the 20 trading days before a notice to convert. Amended Agreement with Empire On March 15, 2015, we entered into an agreement with Empire, we agreed that pursuant the above agreement dated December 10, 2014, that our company would compensation Empire, for the financing between us and Iconic on for an aggregate of $165,000, with 27,500 common shares of the Company (the “CommissionShares”) at a fair value price of $0.40 being 4% of the financing. As of March 22, 2015, we issued 27,500 common shares of our company to Empire pursuant to Rule 506 of Regulation D of the Securities Act of 1933, as amended, on the basis that they represented to our company that they were an “accredited investor” as such term is defined in Rule 501(a) of Regulation D. Loan Agreement with EMA Financial, LLC On April 16, 2015, we entered into a securities purchase agreement with EMA Financial, LLC, pursuant to which EMA Financial agreed to provide our company with an aggregate of $100,000 in consideration of our issuance of a convertible promissory note. Concurrently, EMA Financial funded an aggregate investment of $100,000 to us pursuant to our agreement.Therefore, we issued EMA Financial a convertible promissory note with 12% interest commencing April 16, 2015 and due April 16, 2016 and convertible into common shares on a cashless basis at a price equal to 60% of the lowest bid on the 20 trading days before a notice to convert by EMA Financial. Intellectual Property We assert common law trademark rights for the names “Terra-Seal” and “TerraSlicing” in the field of oil and gas production. Common law trademark rights are enforceable in provincial courts in Canada, and may be asserted against those who appropriate, dilute or damage the goodwill of our business by using the same or similar trade-names or trademarks. Unlike statutory trademark rights, which are acquired by registration and provide nation-wide protection, common law trademark rights are acquired automatically and provide protection only in the jurisdiction where a business uses a name or logo in commerce. We intend to rely on common law trademark protection until such time as we deem it economical for our business to register our trade-names or trademarks. Further, the terms “TerraSlicing”, “TerraSeal”, “TST” and “TSS” are deemed to be our intellectual property. We have not registered for the protection of any rights under trademark, patent, or copyright in any jurisdiction. 14 Our logos: Our internet site is located at www.falconridgeoil.com. Government Regulation Our operations are subject to numerous federal, state and local laws and regulations in the United States and Canada in areas such as oil and gas regulation, consumer protection, government contracts, trade, environmental protection, labor and employment, tax, licensing and others. For example, in the U.S., most states have oil and gas laws and regulations directed specifically toward our industry, including environmental laws. In certain jurisdictions, we will have to obtain licenses or permits in order to comply with standards governing environmental regulations and oil and gas extraction. The oil and gas industry is also subject to requirements, codes and standards imposed by various insurance, approval and listing and standards organizations. Depending upon the type of oil and gas asset and requirements of the applicable local governmental jurisdiction, adherence to the requirements, codes and standards of such organizations is mandatory in some instances and voluntary in others. Amount Spent on Research and Development the Last Two Fiscal Years We have not spent any money during each of the last two fiscal years on research and development activities. Employees and Employment Agreements Each of our directors and officers is a full-time employee and currently devotes about 100% of their time to our operation. Agreement with Mark Pellicane: On February 7, 2014, we entered into an agreement with Mark Pellicane, the president, chief executive officer and a director of our company, for a term of at least one year. Pursuant to this agreement, Mr. Pellicane is to serve as our president and chief executive officer and to be in charge of the day-to-day administration of our company including corporate structuring, overseeing the formation of contracts and agreements between operating entities and potential partners, oversight of senior management personnel, and assist in capital raises for projects where necessary. As compensation for his services to us, Mr. Pellicane will be paid $7,500 per month by our company. At Mr. Pellicane’s discretion, this compensation may be deferred until a later time and accrue as such. Furthermore, at the sole discretion of Mr. Pellicane, any compensation owing to Mr. Pellicane may be satisfied by the issuance of our common stock. The value of such common stock will be the lesser of: (a) stock trading value on the day the compensation becomes due; (b) stock trading value on the day the request is made for accrued payment; or (c) independent valuation of the outstanding corporate shares independent of current trade value. 15 Additionally, if Mr. Pellicane’s agreement is terminated by us, he will be entitled to 14 months of severance for each year served under this agreement. Pursuant to a directors’ resolution of our company, this agreement is deemed to have been effective as of August 14, 2013. Agreement with Alfred V. Morra: On February 7, 2014, we entered into an agreement with Alfred V. Morra, the corporate secretary, treasurer, chief financial officer and a director of our company, for a term of at least one year. Pursuant to this agreement, Mr. Morra is to serve as our corporate secretary, treasurer and chief financial officer and to assist at an executive level in the day-to-day administration, operations, of our company including corporate structuring, overseeing the formation of contracts and agreements between operating entities and potential partners, oversight of projects and implementation of TST, and the operating agreements between our company and service suppliers. As compensation for his services to us, Mr. Morra will be paid $7,500 per month by our company. At Mr. Morra’s discretion, this compensation may be deferred until a later time and accrue as such. Furthermore, at the sole discretion of Mr. Morra, any compensation owing to Mr. Morra may be satisfied by the issuance of our common stock. The value of such common stock will be the lesser of: (a) stock trading value on the day the compensation becomes due; (b) stock trading value on the day the request is made for accrued payment; or (c) independent valuation of the outstanding corporate shares independent of current trade value. Additionally, if Mr. Morra’s agreement is terminated by us, he will be entitled to 14 months of severance for each year served under this agreement. Pursuant to a directors’ resolution of our company, this agreement is deemed to have been effective as of August 14, 2013. Except as disclosed below, we presently do not have pension, health, annuity, insurance, profit sharing or similar benefit plans; however, we may adopt plans in the future. Except for our stock option plan, which no options have been issued, there are presently no personal benefits available to our officers and directors. We had one other employee, Mark Nowak, who was compensated $60,000 per annum in 2013. We did not have a written employment agreement with this employee and his employment with us ended in October 2013. Mr. Morra receives benefits through a third party for which the company pays approximately $238 in addition to his salary (as a salary or business expense). Mark Pellicane receives spousal employment / family benefits and does not book the expense to our company. Enforceability of Civil Liabilities Against Foreign Persons It may be difficult to bring and enforce suits against our management in the United States as they are citizens of Canada. Our company, however, is incorporated in the State of Nevada. Cash and our material contracts are our only assets. Item 1A. Risk Factors The statements contained in or incorporated into this annual report that are not historic facts are forward-looking statements that are subject to risks and uncertainties that could cause actual results to differ materially from those set forth in or implied by forward-looking statements. If any of the following risks actually occur, our business, financial condition or results of operations could be harmed. In that case, the trading price of our common stock could decline, and you may lose all or part of your investment. We have a limited operating history with significant losses and expect losses to continue for the foreseeable future. 16 We have yet to establish any history of profitable operations and, as at February 28, 2015, have incurred a net loss of $2,145,294 since our inception on May 7, 2010. Our business operations began in 2010 and have resulted in net losses in each year. We have generated only nominal revenues since our inception and do not anticipate that we will generate revenues which will be sufficient to sustain our operations in the near future. Our profitability will require the successful commercialization and sales of our planned products. We may not be able to successfully achieve any of these requirements or ever become profitable. There is doubt about our ability to continue as a going concern due to recurring losses from operations, accumulated deficit and insufficient cash resources to meet our business objectives, all of which means that we may not be able to continue operations. Our independent auditors have added an explanatory paragraph to their audit opinion issued in connection with the financial statements for the years ended February 28, 2015 and February 28, 2014 with respect to their doubt about our ability to continue as a going concern. As discussed in Note 3 to our financial statements for the years ended February 28, 2015 and February 28, 2014, we have generated operating losses since inception, and our cash resources are insufficient to meet our planned business objectives, which together raises doubt about our ability to continue as a going concern. We could face intense competition, which could result in lower revenues and higher expenditures and could adversely affect our results of operations. Unless we keep pace with changing technologies, we could lose existing customers and fail to win new customers. In order to compete effectively in the enhanced oil and gas recovery industry, we must continually design, develop implement and market new and enhanced technologies and strategies. Our future success will depend, in part, upon our ability to address the changing and sophisticated needs of the marketplace. Enhanced oil and gas recovery technologies have not achieved widespread commercial acceptance in Canada and our strategy of expanding our enhanced oil and gas recovery business could adversely affect our business operations and financial condition. Further, we expect to derive over a significant amount of revenue from oil and gas assets, which are often non-standard, involve competitive bidding, and may produce volatility in earnings and revenue. Our plan to pursue oil and gas assets in international markets may be limited by risks related to conditions in such markets. We are governed by only three persons serving as directors and officers which may lead to faulty corporate governance. We have not implemented various corporate governance measures nor have we adopted any independent committees as we presently do not have any independent directors. We must attract and maintain key personnel or our business will fail. Success depends on the acquisition of key personnel. We will have to compete with other companies both within and outside the oil and gas industry to recruit and retain competent employees. If we cannot maintain qualified employees to meet the needs of our anticipated growth, this could have a material adverse effect on our business and financial condition. We may not be able to secure additional financing to meet our future capital needs due to changes in general economic conditions. We anticipate requiring significant capital to fulfill our contractual obligations (as noted in our audited financial statements), continue development of our planned products to meet market evolution, and execute our business plan, generally. We may use capital more rapidly than currently anticipated and incur higher operating expenses than currently expected, and we may be required to depend on external financing to satisfy our operating and capital needs. We may need new or additional financing in the future to conduct our operations or expand our business. Any sustained weakness in the general economic conditions and/or 17 financial markets in the United States or globally could adversely affect our ability to raise capital on favorable terms or at all. From time to time we have relied, and may also rely in the future, on access to financial markets as a source of liquidity to satisfy working capital requirements and for general corporate purposes. We may be unable to secure debt or equity financing on terms acceptable to us, or at all, at the time when we need such funding. If we do raise funds by issuing additional equity or convertible debt securities, the ownership percentages of existing stockholders would be reduced, and the securities that we issue may have rights, preferences or privileges senior to those of the holders of our common stock or may be issued at a discount to the market price of our common stock which would result in dilution to our existing stockholders. If we raise additional funds by issuing debt, we may be subject to debt covenants, which could place limitations on our operations including our ability to declare and pay dividends. Our inability to raise additional funds on a timely basis would make it difficult for us to achieve our business objectives and would have a negative impact on our business, financial condition and results of operations. Our business and operating results could be harmed if we fail to manage our growth or change. Our business may experience periods of rapid change and/or growth that could place significant demands on our personnel and financial resources. To manage possible growth and change, we must continue to try to locate skilled professionals in the oil and gas industry and adequate funds in a timely manner. We have a limited operating history and if we are not successful in continuing to grow our business, then we may have to scale back or even cease our ongoing business operations. We have achieved some revenues and have limited significant tangible assets. There can be no assurance that we will ever operate profitably. We have a limited operating history. Our success is significantly dependent on the successful marketing and implementation of our Terra Slicing Technology (“TST”) service, which cannot be guaranteed. Our operations will be subject to all the risks inherent in the uncertainties arising from the absence of a significant operating history. We may be unable to complete the marketing and implementation of our TST service and operate on a profitable basis. Potential investors should be aware of the difficulties normally encountered by enterprises in the early stages. If our business plan is not successful, and we are not able to operate profitably, investors may lose some or all of their investment in our company. We are affected by certain law and governmental regulations which could affect international operations of our oil and gas assets. While our TST service has been approved in certain countries, failure to gain compliance would limit international operations. In addition, future government regulations concerning environmental issues could have an adverse effect on market acceptance or cause time delays or additional costs to meet requirements. To the best of our knowledge, there are no laws or governmental regulations which would prohibit the use of TST in our target countries (i.e. United Arab Emirates, Oman, Egypt, or Brazil). Use of our technology is only subject to local operator/owner approval. Where we may be restricted as to the introduction of our technology in foreign countries relates only to local governmental regulations which may require the establishment of a corporate entity in the subject country, of which we may decide against due to costs and lack of corporate control of that new entity. If our intellectual property is not adequately protected, then we may not be able to compete effectively and we may not be profitable. Our commercial success may depend, in part, on obtaining and maintaining patent protection, trade secret protection and regulatory protection of our technologies and product candidates as well as successfully defending third-party challenges to such technologies and candidates. We will be able to protect our technologies and product candidates from use by third parties only to the extent that valid and enforceable patents, trade secrets or regulatory protection cover them and we have exclusive rights to use them. The ability of our licensors, collaborators and suppliers to maintain their patent rights against third-party challenges to their validity, scope or enforceability will also play an important role in determining our future. 18 The patent positions of technology related companies can be highly uncertain and involve complex legal and factual questions that include unresolved principles and issues. No consistent policy regarding the breadth of claims allowed regarding such companies’ patents has emerged to date in the United States, and the patent situation outside the United States is even more uncertain. Changes in either the patent laws or in interpretations of patent laws in the United States or other countries may diminish the value of our intellectual property. Accordingly, we cannot predict with any certainty the range of claims that may be allowed or enforced concerning our patents. We may also rely on trade secrets to protect our technologies, especially where we do not believe patent protection is appropriate or obtainable. However, trade secrets are difficult to protect. While we seek to protect confidential information, in part, through confidentiality agreements with our consultants and scientific and other advisors, they may unintentionally or willfully disclose our information to competitors. Enforcing a claim against a third party related to the illegal acquisition and use of trade secrets can be expensive and time consuming, and the outcome is often unpredictable. If we are not able to maintain patent or trade secret protection on our technologies and product candidates, then we may not be able to exclude competitors from developing or marketing competing products, and we may not be able to operate profitability. If we are the subject of an intellectual property infringement claim, the cost of participating in any litigation could cause us to go out of business. There has been, and we believe that there will continue to be, significant litigation and demands for licenses in our industry regarding patent and other intellectual property rights. Although we anticipate having a valid defense to any allegation that our current products, production methods and other activities infringe the valid and enforceable intellectual property rights of any third parties, we cannot be certain that a third party will not challenge our position in the future. Other parties may own patent rights that we might infringe with our products or other activities, and our competitors or other patent holders may assert that our products and the methods we employ are covered by their patents. These parties could bring claims against us that would cause us to incur substantial litigation expenses and, if successful, may require us to pay substantial damages. Some of our potential competitors may be better able to sustain the costs of complex patent litigation, and depending on the circumstances, we could be forced to stop or delay our research, development, manufacturing or sales activities. Any of these costs could cause us to go out of business. We could lose our competitive advantages if we are not able to protect any TST and intellectual property rights against infringement, and any related litigation could be time-consuming and costly. Our success and ability to compete depends to a significant degree on our license to use TST which is renewed every year unless there is thirty days of notice by either party. If any of our competitor’s copies or otherwise gains access to TST or develops similar technologies independently, we would not be able to compete as effectively. We also consider our trademarks invaluable to our ability to continue to develop and maintain the goodwill and recognition associated with our brand. These and any other measures that we may take to protect our intellectual property rights, which presently are based upon a combination of copyright, trade secret and trademark laws, may not be adequate to prevent their unauthorized use. Further, the laws of foreign countries may provide inadequate protection of such intellectual property rights. We may need to bring legal claims to enforce or protect such intellectual property rights. Any litigation, whether successful or unsuccessful, could result in substantial costs and diversions of resources. In addition, notwithstanding any rights we have secured in our intellectual property, other persons may bring claims against us that we have infringed on their intellectual property rights, including claims based upon the content we license from third parties or claims that our intellectual property right interests are not valid. Any claims against us, with or without merit, could be time consuming and costly to defend or litigate, divert our attention and resources, result in the loss of goodwill associated with our service marks or require us to make changes to our website or other of our technologies. 19 If we fail to effectively manage our growth our future business results could be harmed and our managerial and operational resources may be strained. As we proceed with the commercialization of our technology, we expect to experience significant and rapid growth in the scope and complexity of our business. We will need to add staff to market our services, manage operations, handle sales and marketing efforts and perform finance and accounting functions. We will be required to hire a broad range of additional personnel in order to successfully advance our operations. This growth is likely to place a strain on our management and operational resources. The failure to develop and implement effective systems, or to hire and retain sufficient personnel for the performance of all of the functions necessary to effectively service and manage our potential business, or the failure to manage growth effectively, could have a materially adverse effect on our business and financial condition. Our services may become obsolete and unmarketable if we are unable to respond adequately to rapidly changing technology and customer demands. Our industry is characterized by rapid changes in technology and market demands. As a result, our service and technology may quickly become obsolete and unmarketable. Our future success will depend on our ability to adapt to technological advances, anticipate market demands, develop new products and enhance our current products on a timely and cost-effective basis. Further, our products must remain competitive with those of other companies with substantially greater resources. We may experience technical or other difficulties that could delay or prevent the development, introduction or marketing of new products or enhanced versions of existing products. Also, we may not be able to adapt new or enhanced services to emerging industry or governmental standards. Risks Relating to Ownership of Our Securities Our stock price may be volatile, which may result in losses to our shareholders. The stock markets have experienced significant price and trading volume fluctuations, and the market prices of companies listed on the OTCQB quotation system in which shares of our common stock are listed, have been volatile in the past and have experienced sharp share price and trading volume changes. The trading price of our common stock is likely to be volatile and could fluctuate widely in response to many factors, including the following, some of which are beyond our control: · variations in our operating results; · changes in expectations of our future financial performance, including financial estimates by securities analysts and investors; · changes in operating and stock price performance of other companies in our industry; · additions or departures of key personnel; and · future sales of our common stock. Domestic and international stock markets often experience significant price and volume fluctuations. These fluctuations, as well as general economic and political conditions unrelated to our performance, may adversely affect the price of our common stock. Our common shares may become thinly traded and you may be unable to sell at or near ask prices, or at all. We cannot predict the extent to which an active public market for trading our common stock will be sustained. The trading volume of our common shares has historically been sporadically or “thinly-traded” meaning that the number of persons interested in purchasing our common shares at or near bid prices at certain given time may be relatively small or non-existent. 20 This situation is attributable to a number of factors, including the fact that we are a small company which is relatively unknown to stock analysts, stock brokers, institutional investors and others in the investment community who generate or influence sales volume. Even if we came to the attention of such persons, those persons tend to be risk-averse and may be reluctant to follow, purchase, or recommend the purchase of shares of an unproven company such as ours until such time as we become more seasoned and viable. As a consequence, there may be periods of several days or more when trading activity in our shares is minimal or non-existent, as compared to a seasoned issuer which has a large and steady volume of trading activity that will generally support continuous sales without an adverse effect on share price. We cannot give you any assurance that a broader or more active public trading market for our common stock will develop or be sustained, or that current trading levels will be sustained. The market price for our common stock is particularly volatile given our status as a relatively small company, which could lead to wide fluctuations in our share price. You may be unable to sell your common stock at or above your purchase price if at all, which may result in substantial losses to you. Shareholders should be aware that, according to SEC Release No. 34-29093, the market for penny stocks has suffered in recent years from patterns of fraud and abuse. Such patterns include (1) control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer; (2) manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; (3) boiler room practices involving high-pressure sales tactics and unrealistic price projections by inexperienced sales persons; (4) excessive and undisclosed bid-ask differential and markups by selling broker-dealers; and (5) the wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, along with the resulting inevitable collapse of those prices and with consequent investor losses. Our management is aware of the abuses that have occurred historically in the penny stock market. Although we do not expect to be in a position to dictate the behavior of the market or of broker-dealers who participate in the market, management will strive within the confines of practical limitations to prevent the described patterns from being established with respect to our securities. The occurrence of these patterns or practices could increase the volatility of our share price. We do not anticipate paying any cash dividends to our common shareholders. We presently do not anticipate that we will pay dividends on any of our common stock in the foreseeable future. If payment of dividends does occur at some point in the future, it would be contingent upon our revenues and earnings, if any, capital requirements, and general financial condition. The payment of any common stock dividends will be within the discretion of our board of directors. We presently intend to retain all earnings to implement our business plan; accordingly, we do not anticipate the declaration of any dividends for common stock in the foreseeable future. As we are listed on the Over-the-Counter Bulletin Board quotation system, our common stock is subject to “penny stock” rules which could negatively impact our liquidity and our shareholders’ ability to sell their shares. Our common stock is currently quoted on the OTCQB. We must comply with numerous NASDAQ MarketPlace rules in order to maintain the listing of our common stock on the OTCQB. There can be no assurance that we can continue to meet the requirements to maintain the quotation on the OTCQB listing of our common stock. If we are unable to maintain our listing on the OTCQB, the market liquidity of our common stock may be severely limited. Volatility in our common share price may subject us to securities litigation. The market for our common stock is characterized by significant price volatility as compared to seasoned issuers, and we expect that our share price will continue to be more volatile than a seasoned issuer for the indefinite future. In the past, plaintiffs have often initiated securities class action litigation against a company following periods of volatility in the market price of its securities. We may, in the future, be the target of similar litigation. Securities litigation could result in substantial costs and liabilities and could divert management’s attention and resources. 21 The elimination of monetary liability against our directors, officers and employees under Nevada law and the existence of indemnification rights of our directors, officers and employees may result in substantial expenditures by our company and may discourage lawsuits against our directors, officers and employees. Our Articles of Incorporation contains a specific provision that eliminates the liability of our directors and officers for monetary damages to our company and shareholders. Further, we are prepared to give such indemnification to our directors and officers to the extent provided for by Nevada law. We may also have contractual indemnification obligations under our employment agreements with our officers. The foregoing indemnification obligations could result in our company incurring substantial expenditures to cover the cost of settlement or damage awards against directors and officers, which we may be unable to recoup. These provisions and resultant costs may also discourage our company from bringing a lawsuit against directors and officers for breaches of their fiduciary duties, and may similarly discourage the filing of derivative litigation by our shareholders against our directors and officers even though such actions, if successful, might otherwise benefit our company and shareholders. Our business is subject to changing regulations related to corporate governance and public disclosure that have increased both our costs and the risk of noncompliance. Because our common stock is publicly traded, we are subject to certain rules and regulations of federal, state and financial market exchange entities charged with the protection of investors and the oversight of companies whose securities are publicly traded. These entities, including the Public Company Accounting Oversight Board, the SEC and the Financial Industry Regulatory Authority (“FINRA”), have issued requirements and regulations and continue to develop additional regulations and requirements in response to corporate scandals and laws enacted by Congress, most notably the Sarbanes-Oxley Act of 2002. Our efforts to comply with these regulations have resulted in, and are likely to continue resulting in, increased general and administrative expenses and diversion of management time and attention from revenue-generating activities to compliance activities. Because new and modified laws, regulations and standards are subject to varying interpretations in many cases due to their lack of specificity, their application in practice may evolve over time as new guidance is provided by regulatory and governing bodies. This evolution may result in continuing uncertainty regarding compliance matters and additional costs necessitated by ongoing revisions to our disclosure and governance practices. We will incur increased costs and compliance risks as a public company. As a public company, we will incur significant legal, accounting and other expenses that Falconridge Ontario did not incur as a private company prior to the private placement financing and share exchange. Our business will incur costs associated with our public company reporting requirements. We also anticipate that we will incur costs associated with recently adopted corporate governance requirements, including certain requirements under the Sarbanes-Oxley Act of 2002, as well as new rules implemented by the SEC and FINRA. We expect these rules and regulations, in particular Section 404 of the Sarbanes-Oxley Act of 2002, to significantly increase our legal and financial compliance costs and to make some activities more time-consuming and costly. Like many smaller public companies, we face a significant impact from required compliance with Section 404 of the Sarbanes-Oxley Act of 2002. Section 404 requires management of public companies to evaluate the effectiveness of internal control over financial reporting. The SEC has adopted rules implementing Section 404 for public companies as well as disclosure requirements. We are currently preparing for compliance with Section 404; however, there can be no assurance that we will be able to effectively meet all of the requirements of Section 404 as currently known to us in the currently mandated timeframe. Any failure to implement effectively new or improved internal controls, or to resolve difficulties encountered in their implementation, could harm our operating results, cause us to fail to meet reporting obligations or result in management being required to give a qualified assessment of our internal controls over financial reporting. Any such result could cause investors to lose confidence in our reported financial information, which could have a material adverse effect on our stock price. We also expect these new rules and regulations may make it more difficult and more expensive for us to obtain director and officer liability insurance and we may be required to accept reduced policy limits and coverage or incur substantially higher costs to obtain the same or similar coverage. As a result, it may be more difficult for us to attract and retain qualified individuals to serve on our board of directors or as executive officers. We are currently evaluating and monitoring developments with respect to these new rules, and we cannot predict or estimate the amount of additional costs we may incur or the timing of such costs. 22 Item 1B. Unresolved Staff Comments As a “smaller reporting company”, we are not required to provide the information required by this Item. Item 2. Properties Our principal executive offices are located at 17-120 West Beaver Creek Rd., Richmond Hill, Ontario, Canada L4B 1L2. Our telephone number is (905) 771-6551. We pay rent of approximately $4,250 per month for the use of this space. Item 3. Legal Proceedings We know of no material, existing or pending legal proceedings against us, nor are we involved as a plaintiff in any material proceeding or pending litigation. There are no proceedings in which any of our directors, officers or affiliates, or any registered or beneficial shareholder, is an adverse party or has a material interest adverse to our company. Item 4. Mine Safety Disclosures Not applicable. PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Our common stock is not traded on any exchange. Our common stock is quoted on the OTCQB under the trading symbol “FROT”. OTCQB securities are not listed and traded on the floor of an organized national or regional stock exchange. Instead, OTCQB securities transactions are conducted through a telephone and computer network connecting dealers. OTCQB issuers are traditionally smaller companies that do not meet the financial and other listing requirements of a national or regional stock exchange. The following quotations, obtained from Stockwatch, reflect the high and low bids for our common shares based on inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. The first trade of our shares was on September 9, 2013. The high and low bid prices of our common stock for the periods indicated below are as follows: Quarter Ended High1(1) Low(1) May 31, 2015 $ $ February 28, 2015 $ $ November 30, 2014 $ $ August 31, 2014 $ $ May 31, 2014 $ $ February 28, 2014 $ $ November 30, 2013 $ $ August 31, 2014(2) n/a n/a Over-the-counter market quotations reflect inter-dealer prices without retail mark-up, mark-down or commission, and may not represent actual transactions. There were no trades prior this period. The first trade of our shares was on September 9, 2013. 23 As of June 8, 2015, we have 16 shareholders of record. As of such date, 53,998,116 shares of our common stock were issued and outstanding. Our transfer agent is Action Stock Transfer.Their mailing address is 2469 E. Fort Union Blvd, Suite 214, Salt Lake City, UT 84121. Dividends We have never declared or paid any cash dividends on our common stock. For the foreseeable future, we intend to retain any earnings to finance the development and expansion of our business, and we do not anticipate paying any cash dividends on our common stock. Recent Sales of Unregistered Securities; Use of Proceeds From Registered Securities On January 25, 2015, we entered into a letter of intent with Dutchess Capital Management, II, LLC. Pursuant to the letter of intent, Dutchess Capital would enter into an agreement on completion of due diligence to provide an equity line of $25,000,000 over 36 months after a registration statement of our company is effective to register our common shares to be purchased by Dutchess at a price of 95% of the lowest daily volume weighted average price the five consecutive trading days immediately before the drawdown by us that is to be drawn down at our option at either a maximum of either: 1. $250,000; or 2. 200% of the average daily dollar volume using the three trading days prior to the drawdown date. We compensated Dutchess for entering into the letter of intent and for completing due diligence with $15,000 to be paid in restricted common shares of our company priced at 33% of the lowest volume weight average price with the last 10 days upon execution of the Term Sheet. As of January 27, 2015, we issued 113,949 of our common shares to Dutchess at a fair value of $0.44 per common share pursuant to Rule 506 of Regulation D of the Securities Act of 1933 on the basis that they represented to our company that they were an “accredited investor” as such term is defined in Rule 501(a) of Regulation D. On completion of due diligence by Dutchess, our company exercised its discretion to not enter into a definitive agreement with Dutchess at this time. Equity Compensation Plans In connection with the share exchange agreement, we adopted a stock option plan on August 2, 2013 to issue options to purchase up to 10% of the issued and outstanding of our capital stock when the share exchange closed, being 4,875,000 shares, to our board members and management, at an exercise price of $1.50 per share or higher. When the options are granted, they will vest quarterly over two years from the date of grant and shall expire 24 months from vesting. On April 1, 2015, our directors approved the adoption of our 2015 Stock Option Plan which permits our company to grant up to 4,900,000 options to acquire shares of common stock, to directors, officers, employees and consultants of our company. We do not have in effect any other compensation plans under which our equity securities are authorized for issuance. Awards under our 2015 Stock Option Plan will vest as determined by our board of directors and as established in stock option agreements to be entered into between our company and each participant receiving an award. 24 Convertible Securities As of February 28, 2015, we do not have any outstanding stock options. Compliance with Section 16(A) of the Securities Exchange Act of 1934 Section 16(a) of the Securities Exchange Act of 1934, as amended, requires our executive officers and directors and persons who own more than 10% of a registered class of our equity securities to file with the SEC initial statements of beneficial ownership, reports of changes in ownership and annual reports concerning their ownership of our shares of common stock and other equity securities, on Forms 3, 4 and 5, respectively. Executive officers, directors and greater than 10% shareholders are required by the SEC regulations to furnish us with copies of all Section 16(a) reports they file. Based solely on our review of the copies of such forms received by us, or written representations from certain reporting persons, we believe that during fiscal year ended February 28, 2015, all filing requirements applicable to our officers, directors and greater than 10% percent beneficial owners were complied with. Purchases of Equity Securities by the Issuer and Affiliated Purchasers There were no shares of common stock or other securities issued to the issuer or affiliated purchasers during the year ended February 28, 2015. Item 6. Selected Financial Data As a smaller reporting company we are not required to provide this information. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Results of Operations The following summary of our results of operations should be read in conjunction with our audited financial statements for the years ended February 28, 2015 and 2014. Our operating results for the years ended February 28, 2015 and 2014 are summarized as follows: Year Ended February 28, Revenues $ $ Operating expenses $ $ Interest expense (income) $ $ Net loss $ ) $ ) Revenues for the year endedFebruary 28, 2015 were $11,733 as compared to $19,029 for the comparative period in 2014. The $7,296decrease in our revenues is primarily due toa decrease in our oil and gas revenue. Expenses Our operating expenses for the years ended February 28, 2015 and 2014 are outlined in the table below: 25 Year Ended February 28, Oil and gas revenue $ $ General and administrative $ $ Depreciation, amortization and depletion $ $ Impairment of oil and gas property $ Nil Gain on disposal of capital assets $ Nil $ ) Interest expense (income) $ $ Loss on derivative liability $ $ Nil Net loss $ ) $ ) Our net loss for the year ended February 28, 2015 was $562,520 compared to a net loss of $457,476 during the year ended February 28, 2014. During the year ended February 28, 2015, we incurred operating expenses of $521,661 compared to operating expenses of $474,608 during the year ended February 28, 2014. The increase in operating expenses were generally related to impairment of our oil and gas property. Liquidity and Capital Resources Working Capital At At February 28, February 28, Current Assets $ $ Current Liabilities $ 1, 982,051 $ Working Capital (Deficit) $ ) $ ) Our current assets as of February 28, 2015 were $344,047 as compared to current assets of $38,677 as of February 28, 2014. The increase was primarily due to an increase in cash. As of February 28, 2015, we had a working capital deficit of $1,638,004compared to a working capital deficit of $1,524,414 as of February 28, 2014. Cash Flows Year Ended February 28, Net Cash Provided by (Used in) Operating Activities $ ) $ ) Net Cash Provided by (Used in) Investing Activities $ Nil ) Net Cash Provided by (Used in) Financing Activities $ $ Increase (Decrease) in Cash and Cash Equivalents During the Period $ $ 26 Operating Activities Cash used in operating activities was $170,917 for the fiscal year ended February 28, 2015 compared to cash used in operating activities of $390,739 for the fiscal year ended February 28, 2014. The decrease in cash used in operating activities was primarily due to an increase in our net loss offset by decreases in depreciation, amortization and depletion, impairment of oil and gas property, and increases in accounts receivable and accounts payable and accrued liabilities. Investing Activities We used cash of $Nil in investing activities during the year ended February 28, 2015 compared to $192,505 in February 28, 2014. Financing Activities Cash provided from financing activities was $352,850 for the fiscal year ended February 28, 2015 compared to cash provided from activities of $584,613 for the fiscal year ended February 28, 2014. The decrease in cash from financing activities was primarily due to a decrease in advances from related parties and financing of our common shares issued. Our cash balance at February 28, 2015 was $233,551 with $1,982,051 in outstanding liabilities. The outstanding liabilities consist of $258,810 in accounts payable, $52,948 in accrued liabilities, $1,192,275 in a loan payable to a related party, convertible note payable of $38,674 (net of a discount of $335,076), derivative liabilities of $369,344 and $70,000 in a loan payable to an unrelated party. Management believes our current cash balance may not be sufficient to fund our operating activities over the next 12 months. Going Concern The financial statements accompanying this report have been prepared on a going concern basis, which implies that our company will continue to realize its assets and discharge its liabilities and commitments in the normal course of business. Our company has not generated revenues since inception and has never paid any dividends and is unlikely to pay dividends or generate earnings in the immediate or foreseeable future. The continuation of our company as a going concern is dependent upon the continued financial support from our shareholders, the ability of our company to obtain necessary equity financing to achieve our operating objectives, and the attainment of profitable operations. As at February 28, 2015, our company has an accumulated deficit of $2,166,283 since inception. We do not have sufficient working capital to enable us to carry out our plan of operation for the next twelve months. Due to the uncertainty of our ability to meet our current operating expenses and the capital expenses noted above in their report on the financial statements for the year ended February 28, 2015, our independent auditors included an explanatory paragraph regarding concerns about our ability to continue as a going concern. Our financial statements contain additional note disclosures describing the circumstances that lead to this disclosure by our independent auditors. The continuation of our business is dependent upon us raising additional financial support. The issuance of additional equity securities by us could result in a significant dilution in the equity interests of our current stockholders. Obtaining commercial loans, assuming those loans would be available, will increase our liabilities and future cash commitments. Plan of Operation We are now investigating other properties on which exploration could be conducted and other business opportunities to enhance shareholder value. If we are unable to find another property or business opportunity, our shareholders will lose some or all of their investment and our business will likely fail. 27 Cash Requirements Over the next 12 months we intend to carry on business as an enhanced oil and gas technology company. We anticipate that we will incur the following operating expenses during this period: Estimated Funding Required During the Next 12 Months Expense Amount ($) Consulting Fees for Research and Development Nil Engineering Fixed asset purchases Management Consulting Fees Professional fees Rent Sales, Travel and Marketing Other general administrative expenses Total We will require funds of approximately $2,744,000 over the next twelve months to operate our business. These funds may be raised through equity financing, debt financing, or other sources, which may result in further dilution in the equity ownership of our shares. There is no assurance that we will be able to maintain operations at a level sufficient for an investor to obtain a return on their investment in our common stock. Further, we may continue to be unprofitable. Purchase of Significant Equipment We do not anticipate the purchase or sale of any plant or significant equipment during the next 12 months. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to investors. Critical Accounting Policies The financial statements and the related notes of our company are prepared in accordance with generally accepted accounting principles in the United States and are expressed in US dollars. Basis of presentation The accompanying financial statements and related notes have been prepared in accordance with accounting principles generally accepted in the United States of America. Principles of consolidation The consolidated financial statements are prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”), and include the assets, liabilities, revenues, expenses and cash flows of all subsidiaries. All significant inter-company balances, transactions and cash flows are eliminated on consolidation. 28 Mergers and acquisitions In a business combination, the acquisition method of accounting requires that the assets acquired and liabilities assumed be recorded as of the date of the merger or acquisition at their respective fair values with limited exceptions. Fair value is defined as the exchange price that would be received for an asset or paid to transfer a liability. Any excess of the purchase price (consideration transferred) over the estimated fair values of net assets acquired is recorded as goodwill. The operating results of the acquired business are reflected in the Company’s consolidated financial statements after the date of the merger or acquisition. If the Company determines the assets acquired do not meet the definition of a business under the acquisition method of accounting, the transaction will be accounted for as an acquisition of assets rather than a business combination and, therefore, no goodwill will be recorded. Use of estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Cash equivalents Our company considers all highly liquid investments with a maturity of three months or less when purchased to be cash equivalents. Allowance for doubtful accounts Our company evaluates its accounts receivables for collectability and establishes an allowance for bad debts through a review of several factors including historical collection experience, current aging status of the customer accounts, and financial condition of our customers. As of February 28, 2015 and 2014, no allowance for doubtful accounts was recorded. Oil and gas operations Our company applies the successful efforts method of accounting for oil and gas properties.Under the successful efforts method exploration costs such as exploratory geological and geophysical costs, delay rentals and exploration overhead are charged against earnings as incurred.Acquisition costs and costs of drilling exploratory wells are capitalized pending determination of whether proved reserves can be attributed to the area as a result of drilling the well.If management determines that commercial quantities of hydrocarbons have not been discovered, capitalized costs associated with exploratory wells are charged to exploration expense.An acquisition costs of unproved leaseholds are assessed for impairment during the holding period and transferred to proved oil and gas properties to the extent associated with successful exploration activities.Significant undeveloped leases are assessed individually for impairment based on our company’s current exploration plans and a valuation allowance is provided if impairment is indicated.During the year our company determined that the Sabanero well was impaired due to a lack of production and no plans to invest further in the well and therefore wrote off $244,807, being the costs expended on the well. Proved oil & gas property impairment When circumstances that an asset may be impaired, our company compares expected undiscounted future cash flows at the field level to the unamoritzed capitalized cost of the asset.If the future undiscounted cash flows, based on our company’s estimate of future natural gas and oil prices and anticipated production from proved reserves and other relevant data, are lower than the unamortized capitalized cost, the capitalized cost is reduced to fair value.Fair value is calculated by discounting the future cash flows at an appropriate risk- adjusted discount rate.During the years ended February 28, 2015 and February 28, 2014, our company did not have any impairment on its proved properties. 29 Property and equipment Property and equipment is recorded at cost. Expenditures for major additions and betterments are capitalized. Maintenance and repairs are charged to operations as incurred. Depreciation of property, plant and equipment is computed by the straight-line method (after taking into account their respective estimated residual values) over the assets estimated useful life. Upon sale or retirement of equipment, the related cost and accumulated depreciation are removed from the accounts and any gain or loss is reflected in statements of operations. Depreciation expense for the years ended February 28, 2015 and 2014 was $189 and $6,321 respectively. Depletion and amortization Leasehold costs of producing properties are depleted using the unit-of-production method based on estimated proved oil and gas reserves. Amortization of intangible development costs is based on the unit-of-production method using estimated proved developed oil and gas reserves. Depletion expense for the years ended February 28, 2015 and 2014 was $11,381 and $10,157 respectively. Asset retirement obligations Our company follows ASC 410 of the FASB Accounting Standards Codification which requires entities to record the fair value of a liability for legal obligations associated with the retirement obligations of tangible long-lived assets in the period in which it is incurred. This standard requires our company to record a liability for the fair value of the dismantlement and plugging and abandonment costs excluding salvage values. When the liability is initially recorded, the entity increases the carrying amount of the related long-lived asset. Over time, accretion of the liability is recognized each period and the capitalized cost is amortized over the useful life of the related asset. Upon settlement of the liability, an entity either settles the obligation for its recorded amount or incurs a gain or loss upon settlement. During 2015 and 2014, our company has not recorded any asset retirement obligations. Impairment of long-lived assets Our company follows paragraph 360-10-35-17 of the FASB Accounting Standards Codification for its long-lived assets. Our company’s long-lived assets, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Our company assesses the recoverability of its long-lived assets by comparing the projected undiscounted net cash flows associated with the related long-lived asset or group of long-lived assets over their remaining estimated useful lives against their respective carrying amounts. Impairment, if any, is based on the excess of the carrying amount over the fair value of those assets. Fair value is generally determined using the asset’s expected future discounted cash flows or market value, if readily determinable. If long-lived assets are determined to be recoverable, but the newly determined remaining estimated useful lives are shorter than originally estimated, the net book values of the long-lived assets are depreciated over the newly determined remaining estimated useful lives. As of February, 2015 and 2014, no impairment was recorded. Derivative financial instruments Our company does not use derivative instruments to hedge exposures to cash flow, market or foreign currency risks. Our company evaluates all of its financial instruments to determine if such instruments are derivatives or contain features that qualify as embedded derivatives. For derivative financial instruments that are accounted for as liabilities, the derivative instrument is initially recorded at its fair value and is then re-valued at each reporting date, with changes in the fair value reported in the statements of operations. The classification of derivative instruments, including whether such instruments should be recorded as liabilities or as equity, is evaluated at the end of each reporting period. 30 The accounting treatment of derivative financial instruments requires that our company record the conversion option at its fair value as of the inception date of the agreements, and at fair value as of each subsequent balance sheet date. Fair value of financial instruments Our company follows paragraph 825-10-50-10 of the FASB Accounting Standards Codification for disclosures about fair value of its financial instruments and has adopted paragraph 820-10-35-37 of the FASB Accounting Standards Codification to measure the fair value of its financial instruments. Paragraph 820-10-35-37 of the FASB Accounting Standards Codification establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements. To increase consistency and comparability in fair value measurements and related disclosures, paragraph 820-10-35-37 of the FASB Accounting Standards Codification establishes a fair value hierarchy which prioritizes the inputs to valuation techniques used to measure fair value into three (3) broad levels. The fair value hierarchy gives the highest priority to quoted prices (unadjusted) in active markets for identical assets or liabilities and the lowest priority to unobservable inputs. The three (3) levels of fair value hierarchy defined by paragraph 820-10-35-37 of the FASB Accounting Standards Codification are described below: Level 1 Quoted market prices available in active markets for identical assets or liabilities as of the reporting date. Level 2 Pricing inputs other than quoted prices in active markets included in Level 1, which are either directly or indirectly observable as of the reporting date. Level 3 Pricing inputs that are generally observable inputs and not corroborated by market data. The carrying amounts of financial assets and liabilities, such as cash, accounts receivable, accounts payable, and accrued expenses, approximate their fair values because of the short maturity of these instruments. The derivative liabilities are measured at fair value using quoted market prices and estimated volatility factors based on historical quoted market prices for the Company's common stock, and are classified within Level 3 of the valuation hierarchy. The following table provides the assets and liabilities carried at fair value measured on a recurring basis as of February 28, 2015. Level 1 Level 2 Level 3 Gains/(Losses) Derivative liabilities $
